263 Ga. 300 (1993)
432 S.E.2d 107
SCOTT
v.
THE STATE.
S93A0631.
Supreme Court of Georgia.
Decided July 15, 1993.
C. Jackson Burch, for appellant.
*301 Spencer Lawton, Jr., District Attorney, Kimberly Rowden, Assistant District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
HUNT, Presiding Justice.
Eric Scott shot and killed Wayne Burgess with a handgun. He was convicted of malice murder, possession of a firearm by a convicted felon, and possession of a firearm during the commission of a felony. He was given a life sentence for the malice murder conviction, a five-year concurrent sentence for possession of a firearm by a convicted felon, and a five-year consecutive sentence for possession of a firearm during the commission of a felony. He appeals.[1] We affirm.
1. Having reviewed the evidence in the light most favorable to the jury's determination, we conclude that a rational trier of fact could have found Scott guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Scott contends the trial court erred in denying his claims of ineffective assistance of counsel, raised by new counsel at the hearing on Scott's amended motion for new trial. We have reviewed the transcript of that hearing (at which trial counsel testified) and find sufficient evidence to support the trial court's conclusion that Scott failed to show ineffectiveness under the standards of Strickland v. Washington, 466 U.S. 668, 687 (104 SC 2052, 80 LE2d 674) (1984). See also Ferrell v. State, 261 Ga. 115, 119 (3) (401 SE2d 741) (1991).
3. Scott's remaining enumerations of error are without merit.
Judgment affirmed. All the Justices concur.
NOTES
[1]  Scott committed the crimes on March 18, 1989. He was indicted by the Chatham County grand jury on November 7, 1990, and tried by a jury October 2-4, 1991. His motion for new trial, filed October 16, 1991, and amended June 1, 1992, was denied on September 2, 1992. On November 16, 1992, the trial court appointed appellate counsel to represent Scott on appeal, and appellate counsel filed a notice of appeal the same day. The appeal was docketed in this court on January 19, 1993, and submitted for decision without oral argument on March 5, 1993.